Title: To Thomas Jefferson from Daniel Carroll, 13 October 1792
From: Carroll, Daniel
To: Jefferson, Thomas



Dear Sir
George Town Oct. 13th. 1792

It may be some satisfaction to you to know that the letter you dropd from Mr. Madison came to hand the next day by post. I conclude from thence that you have likewise got the packet.
We have been in anxious expectation of receiving some of the Pha. plans of the City of Washington with the Soundings on them.
The Sales average about £80 ⅌ Lott. Some were sold by Squares.  The average of those sold by Single Lotts about £91 ⅌ Lott. The Sales not considerable. We have a good prospect of doing well in the private Sales. Several of the late purchasers will become improvers and Settlers immidiately. I am, Dear Sir, with great esteem & respect yr most Ob Servt

Danl Carroll

